Citation Nr: 0941400	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-24 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to May 8, 2003, for 
the grant of service connection for skin cancer (malignant 
melanoma), status-post skin graft with scar.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to May 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Jurisdiction of the Veteran's claims file was 
later transferred to the Cleveland, Ohio RO.

The Veteran has also raised a claim of clear and unmistakable 
error (CUE) in an August 1999 rating decision as a means of 
achieving an earlier effective date for the grant service 
connection for skin cancer.  Although that claim seeks the 
same relief that is the subject of the present appeal, it 
involves separate legal questions and standards that have not 
yet been addressed by the RO.  Because of the differing legal 
standards, the CUE claim is not inextricably intertwined with 
the issue now on appeal.  Therefore, the Board may proceed 
with adjudicating the present issue on appeal while the CUE 
claim is REFERRED to the RO for consideration in the first 
instance.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In March 2007, the RO reopened the Veteran's claim for 
service connection of skin cancer (malignant melanoma), 
status-post skin graft with scar, granted the underlying 
claim and assigned an effective date of May 1, 2003, for the 
grant; this effective date was later revised to May 8, 2003.

2.  A claim for service connection of skin cancer (malignant 
melanoma), status-post skin graft with scar was not received 
prior to May 8, 2003.


CONCLUSION OF LAW

The requirements for an effective date earlier than May 8, 
2003, for the award of service connection for skin cancer 
(malignant melanoma), status post skin graft with scar have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases such as this, where service connection has been  
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has  
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The 
Veteran has not alleged any prejudice; thus that burden has 
not been met in this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claim was awarded with an 
effective date of May 1, 2003, (later revised to May 8, 2003) 
with a 30 percent evaluation assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case.

VA has obtained the Veteran's service treatment record and 
assisted the Veteran in obtaining evidence.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file, and 
the Veteran has not contended otherwise.  

The Board therefore finds that a decision on the merits at 
this time does not violate the VCAA, or prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Veteran has not been prejudiced by a failure of VA in its 
duty to assist, and that any violation of the duty to assist 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Analysis

The Veteran has appealed the issue of entitlement to an 
effective date prior to May 8, 2003, for the grant of service 
connection for skin cancer.  The Veteran asserts that the 
effective date of this claim should be extended back to 
December 18, 1997, the date he originally filed a claim for 
service connection of malignant melanoma, which was denied in 
an August 1999 rating decision.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(2009).  As to decisions which have become final (by 
appellate decision or failure to timely initiate and perfect 
an appeal) and reconsideration is undertaken solely on VA 
initiative, the date of Central Office approval authorizing a 
favorable decision or the date of the favorable Board 
decision, will be assigned as the effective date.  38 C.F.R. 
§ 3.400(h)(3).  
A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2009).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2009). 

In an August 1999 rating decision, the RO denied the 
Veteran's claim for service connection of malignant melanoma 
as a result of exposure to ionizing radiation, following the 
procedures outlined in 38 C.F.R. § 3.311.  The Veteran was 
notified of the denial in an August 1999 letter, which 
included notification of his appeal rights, which he did not 
exercise.  Thus, the August 1999 decision is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A report of contact dated February 10, 2004, reflects that 
the Veteran contacted the RO with respect to his intent to 
file a claim.  The Veteran specifically indicated that he 
wished to file a clam for service connection for a tumor of 
the neck.  This is the earliest communication from the 
Veteran indicating that he desired to reopen this claim.  
Thereafter, the RO undertook development of the claim. 

In a December 21, 2006, memorandum the Chief Public Health 
and Environmental Hazards Officer directed review of ionizing 
radiation skin cancer claims based upon a May 8, 2003, report 
from the National Research Council (NRC) that indicated that 
prior radiation doses provided by the Defense Threat 
Reduction Agency (DTRA) may have underestimated the levels of 
radiation to which veterans were exposed.  This review 
resulted in the Veteran's claim being granted and the RO 
assigned the date of the NRC's report as the effective date 
of this grant. 

Entitlement to an effective date prior to May 8, 2003, is not 
warranted.    The Veteran filed his claim to reopen on 
February10, 2004, See 38 C.F.R. § 3.400(b)(1)(ii).  Also, the 
effective date of the memorandum from the Chief Public Health 
and Environmental Hazards Officer directing review of claims 
for service connection based upon exposure to ionizing 
radiation is December 21, 2006. In either case, neither is 
earlier than May 8, 2003.  Moreover, there is no indication 
that the Veteran filed a claim to reopen prior to this date.  
Accordingly, the claim must be denied.  


ORDER

Entitlement to an effective date prior to May 8, 2003, for 
the grant of service connection for skin cancer (malignant 
melanoma), status post skin graft with scar is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


